              Case 1:20-cv-10950-LTS Document 5 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

Chenghan Nie,

                 Plaintiff(s),

        -v-                                                   No. 20 CV 10950-LTS-KNF

United States Citizenship and Immigration
Service,

                 Defendant(s).

-------------------------------------------------------x


LAURA TAYLOR SWAIN, DISTRICT JUDGE:

I.      It is hereby ORDERED that a pre-trial conference will be held in the above-captioned
        matter on March 12, 2021 at 11:00am in Courtroom No. 17C 1, 500 Pearl Street, New
        York, New York 10007. It is further

II.     ORDERED that counsel 2 for Plaintiff(s) must serve a copy of this Initial Conference Order
        within fourteen (14) calendar days following the date of this order, on each Defendant that
        has already been served with the summons and complaint, that a copy of this Initial
        Conference Order must be served with any subsequent process that brings in additional
        parties, and that proof of such service must be filed promptly with the Court. It is further

III.    ORDERED that counsel for the parties confer preliminarily at least fourteen (14) days prior
        to the date set forth in paragraph 1 above to discuss the following matters:

        a.       The status of the subject adjustment application.
        b        Facts that are not disputed and facts that are in dispute.
        c        Contested and uncontested legal issues.
        d        Consensual resolution of the issues raised in the mandamus petition.

        It is further



1
                 On the day of the conference, check the electronic board in the lobby to be certain
                 of the proper courtroom.
2
                 As used in this Order, the term “counsel” means, in the case of an individual party
                 who is proceeding Pro-se, such party.
          Case 1:20-cv-10950-LTS Document 5 Filed 01/25/21 Page 2 of 2




IV.    ORDERED that counsel must be prepared to discuss the foregoing at the pre-trial
       conference, as well as whether mediation may be helpful in resolving this case, and
       anticipated dispositive motions and a deadline therefor.

In the event that any party fails to comply with this Order, the Court may impose sanctions or
take other action as appropriate. Such sanctions and action may include assessing costs and
attorneys’ fees, precluding evidence or defenses, dismissing the action, and/or the imposition of
other appropriate penalties.



       SO ORDERED.

Dated: New York, New York
       January 25, 2021


                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
